We are in full accord with the reasoning and result reached by the Supreme Court. We desire merely to mark the fact that the case of State v. Bell, 15 N.J. Mis. R. 109;188 Atl. Rep. 737, relied upon by the court below as dispositive of the contentions that our Gangster act (1 Rev. Stat. 1937, 2:136-4; chapter 155, Pamph. L. 1934, p. 794) trenches upon both federal and state constitutional inhibitions, has recently been affirmed by this court sub nom. State v. Gaynor, 119 N.J.L. 582;  197 Atl. Rep. 360.
Accordingly, the judgment under review is affirmed, with costs.
For affirmance — THE CHANCELLOR, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 13.
For reversal — None. *Page 190